Case: 20-1216   Document: 21     Page: 1   Filed: 04/13/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 BYRON L. TAYLOR,
                  Plaintiff-Appellant

                            v.

                   UNITED STATES,
                   Defendant-Appellee
                 ______________________

                       2020-1216
                 ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:19-cv-00765-PEC, Judge Patricia E.
 Campbell-Smith.
                 ______________________

                 Decided: April 13, 2021
                 ______________________

    BYRON L. TAYLOR, West Yellowstone, MT, pro se.

     JANET A. BRADLEY, Tax Division, United States De-
 partment of Justice, Washington, DC, for defendant-
 appellee. Also represented by THOMAS J. CLARK, RICHARD
 E. ZUCKERMAN.
                  ______________________

      Before DYK, MOORE, and REYNA, Circuit Judges.
Case: 20-1216    Document: 21      Page: 2    Filed: 04/13/2021




 2                                               TAYLOR   v. US



 PER CURIAM.
     Byron L. Taylor appeals a final decision of the United
 States Court of Federal Claims (“Claims Court”) dismiss-
 ing his complaint for lack of subject matter jurisdiction.
 We affirm.
                        BACKGROUND
     Mr. Taylor filed timely income tax returns and fully
 paid his tax liability for the 2010, 2011, and 2012 tax
 years. Mr. Taylor later filed amended returns for the
 2010–2012 tax years. The Internal Revenue Service
 (“IRS”) determined that all of the amended returns were
 frivolous and assessed penalties against Mr. Taylor. The
 IRS transferred Mr. Taylor’s overpayments from tax years
 2014–2017 as partial payment for the penalties and has
 unsuccessfully attempted to use liens and levies to collect
 the outstanding balance.
     After unsuccessfully seeking relief in the Tax Court,
 on May 21, 2019, Mr. Taylor filed a complaint in the
 Claims Court seeking damages allegedly stemming from
 the IRS’s assessment of penalties and its collection efforts.
 On September 10, 2019, the Claims Court dismissed the
 complaint, concluding that it did not have jurisdiction
 over Mr. Taylor’s challenges to IRS assessments of tax
 liability and collection practices. Mr. Taylor then filed a
 motion for reconsideration, apparently predicated on the
 Fourth Amendment, which the Claims Court denied on
 October 7, 2019. Mr. Taylor appeals. We have jurisdic-
 tion under 28 U.S.C. § 1295(a)(3).
                         DISCUSSION
     The only issue here is whether the Claims Court
 properly dismissed Mr. Taylor’s complaint for lack of
 subject matter jurisdiction.
      We review de novo a dismissal by the Claims Court
 for lack of subject matter jurisdiction. Petro-Hunt, L.L.C.
Case: 20-1216     Document: 21    Page: 3    Filed: 04/13/2021




 TAYLOR   v. US                                             3



 v. United States, 862 F.3d 1370, 1378 (Fed. Cir. 2017)
 (citing Fidelity & Guar. Ins. Underwriters, Inc. v. United
 States, 805 F.3d 1082, 1087 (Fed. Cir. 2015)). A plaintiff
 must show by a preponderance of the evidence that juris-
 diction obtains. Taylor v. United States, 303 F.3d 1357,
 1359 (Fed. Cir. 2002) (citing Thomson v. Gaskill, 315 U.S.
 442, 446 (1942)).
     The Tucker Act, 28 U.S.C. § 1491, is the principal
 statute governing the Claims Court’s jurisdiction. See 28
 U.S.C. § 1491; Taylor, 303 F.3d at 1359. Under the
 Tucker Act, the Claims Court has jurisdiction
    to render judgment upon any claim against the
    United States founded either upon the Constitu-
    tion, or any Act of Congress or any regulation of
    an executive department, or upon any express or
    implied contract with the United States, or for
    liquidated or unliquidated damages in cases not
    sounding in tort.
 28 U.S.C. § 1491(a)(1).
     Under 28 U.S.C. § 1346, sometimes known as the
 “Little Tucker Act,” the Claims Court also has jurisdiction
 over
    civil action[s] against the United States for the re-
    covery of any internal-revenue tax alleged to have
    been erroneously or illegally assessed or collected,
    or any penalty claimed to have been collected
    without authority or any sum alleged to have been
    excessive or in any manner wrongfully collected
    under the internal-revenue laws.
 28 U.S.C. § 1346(a)(1).
     Under the “full payment rule,” to maintain a tax re-
 fund action under § 1346, a taxpayer must have fully paid
 the assessed tax. Shore v. United States, 9 F.3d 1524,
 1526 (Fed. Cir. 1993) (citing Flora v. United States, 362
Case: 20-1216    Document: 21     Page: 4    Filed: 04/13/2021




 4                                              TAYLOR   v. US



 U.S. 145, 150, 177 (1960)). We have further held that for
 the Claims Court to have jurisdiction over “a claim over
 assessed interest or penalties,” the taxpayer must “prepay
 such interest and penalties” before filing suit. Id. at
 1527–28. Here, Mr. Taylor sought a refund for the frivo-
 lous return penalties assessed against him without hav-
 ing paid said penalties in full. Therefore, under the full
 payment rule, the Claims Court did not have jurisdiction
 to hear his claim for a refund.
     As to Mr. Taylor’s Fourth Amendment claim, the ju-
 risdiction of the Claims Court “is limited to cases in which
 the Constitution or a federal statute requires the payment
 of money damages as compensation for their violation.”
 Brown v. United States, 105 F.3d 621, 623 (Fed. Cir. 1997)
 (emphasis added). Because “the Fourth Amendment does
 not mandate the payment of money for its violation,” the
 Claims Court does not have jurisdiction over Fourth
 Amendment claims. Id.
     Mr. Taylor also argues that the Claims Court did not
 take account of the exhibits he submitted in support of his
 claim, but having reviewed the record, we find no reason
 to doubt the Claims Court’s representation that it “thor-
 oughly examined” Mr. Taylor’s complaint and response
 brief in deciding the government’s motion to dismiss. See
 S. App’x at 3.
     Finally, we note that contrary to Mr. Taylor’s asser-
 tion, the government’s motion to dismiss before the Tax
 Court in no way constitutes a concession that the IRS
 lacked jurisdiction to assess taxes or penalties against Mr.
 Taylor.
     We hold that the Claims Court lacked jurisdiction
 over Mr. Taylor’s complaint and properly dismissed.
                        AFFIRMED